Exhibit 10.6

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this Agreement) is entered as of
September 14, 2018, by and between KLX Energy Services Holdings, Inc., a
Delaware corporation (the Company), and Gary J. Roberts (the Executive).

 

RECITALS

 

WHEREAS, on April 30, 2018, KLX Inc., a Delaware corporation (KLX), The Boeing
Company, a Delaware corporation (Parent), and Kelly Merger Sub, Inc., a
wholly-owned subsidiary of Parent (Merger Sub) entered into that certain
Agreement and Plan of Merger (the Merger Agreement), pursuant to which Merger
Sub will merge with and into KLX, with KLX surviving as a wholly-owned
subsidiary of Parent (the Merger);

 

WHEREAS, prior to the consummation of the Merger, KLX will transfer its Energy
Services Group business to the Company, followed by a pro rata distribution of
common stock representing 100% of the equity interests of KLX Energy Services to
KLX stockholders as of the record date of such distribution (the Spin-Off);

 

WHEREAS, after the Spin-Off is completed, the Company will be a separate,
publicly held entity that will own and operate the Energy Services Group
business;

 

WHEREAS, on February 25, 2015, KLX and the Executive entered into that certain
Employment Agreement (the Prior Employment Agreement), pursuant to which, KLX
employed the Executive on a full-time basis;

 

WHEREAS, in connection with the Spin-Off, KLX, KLX Energy Services LLC, a
wholly-owned subsidiary of the Company, and the Executive entered into that
certain Assignment and Assumption Agreement, dated as of April 30, 2018,
pursuant to which, KLX assigned and transferred, and KLX Energy Services LLC
assumed, all rights and obligations under the Prior Employment Agreement;

 

WHEREAS, the Company, on behalf of itself and KLX Energy Services LLC,  and the
Executive wish to amend and restate the Prior Employment Agreement;

 

WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such employment on the terms and conditions hereafter set forth;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Executive and the Company are entering into the KLX Energy Services
Holdings, Inc. 2018 Proprietary Rights Agreement, (the 2018 Proprietary Rights
Agreement), attached hereto as Exhibit A, and hereby incorporated by reference;
and

 

WHEREAS, by virtue of the Executive’s position with the Company, the Executive
will have regular access to and use of the Company’s confidential information
and trade secrets, and the Company has a legitimate interest in protecting its
confidential information and trade secrets by prohibiting the Executive from
assisting, whether directly or indirectly, a competitor or competing with the
Company for a reasonable period after the termination of the Executive’s
employment.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:

 

1.                                      Employment.  Unless otherwise terminated
pursuant to the provisions of Section 4 hereof, the Company shall employ the
Executive and the Executive shall perform services for and continue in the
employment of the Company commencing on the Spin-Off (the Effective Date) until
February 25, 2019, and the Executive’s employment hereunder shall automatically
be extended on the first anniversary date of February 25, 2019 and on each
subsequent anniversary of February 25, 2019 for additional one (1) year periods
until either the Company or the Executive gives the other party at least thirty
(30) days’ written notice prior to the anniversary of February 25, 2019 of any
such year of its or his desire to not renew the then current term of this
Agreement, unless the Executive’s employment is terminated earlier pursuant to
this Agreement as hereinafter set forth.  For purposes of this Agreement, the
term “Employment Period” shall mean the initial period and all extensions
thereof, if any, as aforesaid, provided that the Executive continues to be
employed by the Company; provided, however that for the purposes of Section 4 of
this Agreement, the Employment Period shall run through the last day of the then
current Employment Period (assuming for this purpose the Executive’s continued
employment through such last day).

 

2.                                      Position and Duties.  The Executive
shall serve the Company in the capacity of Vice President and General Manager
and (i) be accountable to the Chief Executive Officer of the Company, or his
designee, and (ii) have such other powers, duties and responsibilities,
consistent with this capacity, as may from time to time be prescribed by the
Chief Executive Officer of the Company, or his designee.  The Executive shall
perform and discharge, faithfully, diligently and to the best of his ability,
such powers, duties and responsibilities.  The Executive shall devote all of his
working time and efforts to the business and affairs of the Company.  The
Executive may engage in other non-Company business or investment activities only
with the prior approval of the Board of Directors of the Company (the Board),
which such approval may be provided or withheld in the Board’s discretion.

 

3.                                      Compensation.

 

(a)                                 Salary.  During the Employment Period, the
Executive shall receive a salary (the Salary) payable at the rate of Three
Hundred Twenty-Three Thousand, One Hundred Thirty-Eight Dollars ($323,138) per
annum.  Such rate may be adjusted from time to time by the Compensation
Committee of the Board (the Compensation Committee); provided, however, that it
shall at no time be adjusted below the Salary then in effect.  The Salary shall
be payable bi-weekly or in accordance with the Company’s then current payroll
practices, less all required deductions.  The Salary shall be prorated for any
period of service less than a full year.

 

(b)                                 Incentive Bonus.  During the Employment
Period, the Executive may receive a performance bonus of up to seventy-five
percent (75%) of the Salary (the Target Bonus) as determined by the Compensation
Committee in its sole discretion.  The

 

2

--------------------------------------------------------------------------------


 

incentive bonus shall be paid in accordance with Company policy, but in no event
later than March 15th of the year following the year in which it is earned.

 

(c)                                  Equity Awards.

 

(i)                                     Promptly following completion of the
Spin-Off, the Company will grant the Executive a restricted stock award on the
common stock of the Company pursuant to the Company’s Long-Term Incentive Plan
(the LTIP) (or any successor plan) and an award agreement to be entered into
between the Company and the Executive: (i) representing one percent (1%) of the
Company’s common stock on a fully diluted basis as of the effective date of the
Spin-Off, (ii) to become vested in four (4) equal annual installments on each of
the first four (4) anniversaries of the effective date of the Spin-Off, subject
to the Executive’s continued employment or other service with the Company on
each applicable vesting date (and subject to the following Section 3(c)(ii)),
and (iii) to be subject to such other terms and conditions as are set forth in
the Company’s standard form of restricted stock award agreement under the LTIP. 
During the Employment Period, the Executive will also be considered to receive
additional equity or other long-term incentive awards from the Company in the
future.  The timing of any grant, form and amount of the equity awards shall be
determined by the Compensation Committee in its sole discretion.  The equity
awards shall be granted pursuant to and subject to the terms of the LTIP (or any
successor plan) and an award agreement to be entered into between the Company
and the Executive.

 

(ii)                                  Notwithstanding any provision in the
applicable award documents, and as additional consideration for the Executive’s
restrictive covenants for the benefit of the Company set forth in Section 5 of
this Agreement, the Executive’s time-vested equity awards shall, subject to
applicable law, accelerate and become immediately vested and unrestricted and,
as applicable, become immediately exercisable and remain exercisable through the
remainder of their term following the occurrence of any of the following events
(the Accelerated Restricted Stock): (A) the termination of the Executive’s
employment without Cause or for Good Reason pursuant to Section 4(e), (B) the
Executive’s termination due to Incapacity pursuant to Section 4(c) or
“Disability” (as defined in the LTIP), (C) the Executive’s death or (D) the
Executive’s termination upon a Change of Control (as defined in Section 4(f),
below); provided, however, that if, pursuant to Section 4(h) below, the Company
elects to exercise its option to retain the Executive as a consultant after the
termination of the Executive’s employment, the Accelerated Restricted Stock
shall vest and or become accelerated as fully set forth in Section 4(h) below. 
Nothing in this Section 3(c)(ii) shall alter the terms of any equity awards
subject to performance-based vesting.

 

(d)                                 Expenses.  During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
business expenses incurred by him on behalf of the Company in accordance with
the Company’s policies and procedures in effect from time to time.  If the
Executive’s employment with the Company is terminated for any reason, the
Company shall reimburse the Executive for all reasonable business

 

3

--------------------------------------------------------------------------------


 

expenses incurred by him on behalf of the Company within two payroll periods of
the Termination Date.

 

(e)                                  Benefits.  During the Employment Period,
the Executive shall be entitled to participate in or receive benefits under any
life or disability insurance, health, pension, retirement, accident, and other
employee benefit plans, programs and arrangements made generally available by
the Company to its executives, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements in
effect from time to time.  In accordance with the Company’s policies in effect
from time to time applicable to the Executive, the Executive shall also be
entitled to paid vacation in any fiscal year during the Employment Period as
well as all paid holidays given by the Company to its executives.

 

4.                                      Termination and Compensation Thereon.

 

(a)                                 Termination Date.  Subject to the terms and
conditions of this Agreement, the Executive’s employment pursuant to this
Agreement may be terminated either by the Executive or the Company at any time
and for any reason.  The term “Termination Date” shall mean the date upon which
the Executive’s employment is terminated (i) by his death, (ii) by his
Incapacity (as defined in Section 4(c)), (iii) otherwise in accordance with this
Agreement, (iv) upon a Change of Control in accordance with Section 4(f), or
(v) for any other reason, the Executive incurs a Separation from Service (as
defined in Section 16(c)).

 

(b)                                 Death.  The Executive’s employment shall
terminate upon his death.  In such event, the Company shall, within thirty (30)
days following the date of death, (i) pay to such person as the Executive shall
have designated in a notice filed with the Company, or, if no such person shall
have been designated, to the Executive’s estate, a lump-sum amount equal to the
sum of (A) a prorated portion of 75% of the Executive’s then current Salary,
with the prorated amount to be determined based on the number of days that the
Executive was employed by the Company in the year during which the Termination
Date occurs, (B) the Executive’s Salary for the remainder of the Employment
Period, (C) the maximum annual contribution under the Company’s deferred
compensation plan of seven and a half percent (7.5%) of the Executive’s total
base salary and annual cash bonus (with such maximum amount to be determined in
accordance with the terms of the applicable deferred compensation plan) that
would have been made during the remainder of the Employment Period and (D) two
(2) times the Executive’s Target Bonus, in the case of each of clauses (B),
(C) and (D) at the rates in effect as of the Termination Date (the lump sum
amount determined in accordance with this Section 4(b), the Termination Amount).

 

(c)                                  Incapacity.  If, in the reasonable judgment
of the Chief Executive Officer of the Company, or his designee, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from his full-time duties as described hereunder for the
entire period of six (6) consecutive months (Incapacity), the Executive’s
employment shall terminate at the end of the six (6)-month period.  In such
event, upon the Termination Date, the Company shall pay to the Executive a lump
sum payment equal to the Termination Amount.  The lump sum payment shall be made
within sixty (60) days following the Termination Date, provided, however, that
prior to the

 

4

--------------------------------------------------------------------------------


 

payment date, the Executive or his designated appointee signs a waiver and
release of claims agreement in the form provided by the Company in its
discretion and such waiver and release becomes effective and irrevocable in its
entirety prior to such date.  If the waiver and release does not become
effective and irrevocable on or prior to the payment date set forth in the
preceding sentence, the Company shall have no further obligations pursuant to
Sections 4(c) and 4(g).  To the extent not already paid, the Company’s
obligation to pay the Executive his Salary and benefits shall be reduced if the
Executive subsequently takes other employment to the extent of the Executive’s
salary and benefits from such subsequent employment.  Any dispute between the
Chief Executive Officer of the Company, or his designee, and the Executive with
respect to the Executive’s Incapacity shall be settled by reference to a
competent medical authority mutually agreed to by the Chief Executive Officer of
the Company, or his designee, and the Executive, whose decision shall be binding
on all parties.

 

(d)                                 Termination by the Company for Cause;
Resignation by the Executive without Good Reason.

 

(i)                                     If the Executive’s employment is
terminated by the Company for Cause or the Executive resigns his employment for
any reason (other than for Good Reason, as defined below), the Company shall
have no further obligations to the Executive hereunder after the Termination
Date, except for unpaid Salary and benefits accrued through the Termination
Date.

 

(ii)                                  For purposes of this Agreement, “Cause”
means the Executive’s: (A) failure, refusal or neglect to perform and discharge
his powers, duties (other than fiduciary duties, which shall be governed by the
terms of subclause (D)), obligations or responsibilities as an employee of the
Company, which refusal to perform such duties and responsibilities continues for
more than thirty (30) days after written notice from the Company or one of its
affiliates to perform such duties and responsibilities; (B) violation of Company
policies; (C) breach of the terms of this Agreement, the 2018 Proprietary Rights
Agreement or the Restrictive Covenant Agreement (as defined below); (D) breach
of any fiduciary duties or duties of loyalty the Executive may have because of
any position the Executive holds with the Company or any subsidiary or affiliate
thereof; (E) conviction of, or plea of nolo contendere to, a felony or any other
crime involving the Executive’s personal dishonesty or moral turpitude or that
could reflect negatively upon the Company or any of its subsidiaries or
affiliates; (F) indictment by a grand jury for acts detrimental to the Company’s
best interests; or (G) engagement in willful misconduct (including any willful
violation of federal securities laws), negligence, act of dishonesty, violence
or threat of violence, in each case that would reasonably be expected to result
in injury to the Company or any of its subsidiaries or affiliates.

 

(iii)                               For purposes of this Agreement, “Good
Reason” shall mean any of the following events, which continues for more than
thirty (30) days after the Executive’s written notice to the Company thereof:
(A) the Executive’s principal office location is moved to, and continues to be,
a location more than fifty (50) miles from its current location as of the
Effective Date (it being understood that

 

5

--------------------------------------------------------------------------------


 

travel shall not be considered a move or relocation); (B) Executive’s position,
powers, duties and responsibilities under Section 2 above are and continue to be
materially reduced without his written agreement, or (C) his compensation and
benefits payable are and continue to be eliminated or materially reduced without
his written agreement.  Unless the Executive gives the Company a written notice
setting forth the basis of the occurrence of the Good Reason event in reasonable
detail within ninety (90) days of the Executive’s knowledge of the event which,
after any applicable notice and the lapse of the 30-day cure period set forth
above, would constitute Good Reason, such event will cease to be an event
constituting Good Reason.

 

(e)                                  Termination Without Cause; Termination for
Good Reason.  The Company may terminate the Executive’s employment hereunder at
any time without Cause, and the Executive may terminate his employment hereunder
at any time for Good Reason.  In such event, the Company shall pay to the
Executive a lump sum payment equal to the Termination Amount.  The Termination
Amount shall be made on the sixtieth (60th) day following the Termination Date,
provided, that prior to the payment date, the Executive signs a waiver and
release agreement in the form provided by the Company and such waiver and
release becomes effective and irrevocable in its entirety prior to such date. 
If the waiver and release does not become effective and irrevocable on or prior
to the payment date set forth in the preceding sentence, the Company shall have
no further obligations pursuant to Sections 4(e) and 4(g).

 

(f)                                   Change of Control.

 

(i)                                     If a Change of Control occurs during the
Employment Period the Executive’s employment will terminate upon the effective
date of the Change of Control and the Company, or its successor in interest,
shall pay to the Executive a lump-sum amount equal to the Termination Amount. 
The lump sum payment shall be made within thirty (30) days following the
Termination Date without any action by the Executive.

 

(ii)                                  For purposes of this Agreement, a “Change
of Control” shall mean a “change in control event” within the meaning of the
default rules under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder
(Section 409A).  The obligations of the Company pursuant to this
Section 4(f) shall survive any termination of this Agreement or the Executive’s
employment.

 

(g)                                  Benefit Continuation.  If the Executive’s
employment is terminated pursuant to Sections 4(c), 4(e) or 4(f), the Company
shall provide the Executive and his eligible dependents with continued
participation in medical, dental and health benefit plans available to the
Company’s similarly situated employees on similar terms and conditions as active
employees, from the Termination Date until the earlier to occur of (i) the end
of the Employment Period; or (ii) the date the Executive becomes eligible for
comparable benefits provided by a third party; provided, however, that the
continuation of such benefits shall be subject to (x) the respective terms of
the applicable plan, in effect from time to time, (y) the Executive being solely
responsible for the tax

 

6

--------------------------------------------------------------------------------


 

consequences to him of such benefit continuation, and (z) and the timely payment
by the Executive of his applicable share of the applicable premiums in effect
from time to time.  To the extent that reimbursable medical and dental care
expenses constitute deferred compensation for purposes of Section 409A, the
Company shall reimburse the medical and dental care expenses as soon as
practicable consistent with the Company’s practice, but in no event later than
the last day of the calendar year next following the calendar year in which such
expenses were incurred.

 

(h)                                 Consulting Services.  Upon the Termination
Date, and at the Company’s sole and absolute discretion, the Executive may be
retained to act as a consultant of the Company for two (2) full years after the
Termination Date (the Consulting Period).  During the Consulting Period, the
Executive shall make himself available to the Company as a consultant for up to
forty (40) hours per month.  The Executive may fulfill this obligation by making
himself available telephonically, or through web-based conferencing, at the
Company’s discretion.  In consideration for the Executive’s availability and
services during the Consulting Period and subject to the Executive’s performance
of the same, the Company shall: (i) pay the Executive one-twenty fourth (1/24)
of the Salary each month during the Consulting Period, payable in accordance
with the Company’s ordinary payroll practices as established from time to time;
and (ii) notwithstanding any provision in the applicable award documents, and
subject to applicable law, the Accelerated Restricted Stock shall continue to
vest during the Consulting Period upon the same schedule as such Accelerated
Restricted Stock would have vested if the Executive remained employed by the
Company, and the remaining Accelerated Restricted Stock shall accelerate and
become immediately vested and unrestricted and, as applicable, become
immediately exercisable and remain exercisable through the remainder of their
term following the conclusion of the Consulting Period; provided, however, that
the Executive shall have performed all of his obligations in this
Section 4(h) and not breached any of his duties, obligations and covenants set
forth in Section 5.  Nothing in this Section 4(h) shall alter the terms of any
equity awards subject to performance-based vesting.

 

5.                                      Noncompete; Nonsolicitation.  During the
Executive’s employment with the Company and for a period ending three (3) years
following the Termination Date (the Restricted Period), the Executive shall not:

 

(a)                                 (i) directly or indirectly, whether for
compensation or otherwise, alone or as a partner, associate, agent, principal,
trustee, consultant, co-venturer, creditor, owner (excepting not more than 3%
stockholdings for investment purposes in securities of publicly held and traded
companies), representative, be employed by or contract with a Competitor in
providing Competitive Services in any capacity where he would be directly or
indirectly aiding or assisting that Competitor in providing Competitive
Services, (ii) on behalf of any entity other than the Company, perform
Competitive Services, whether or not for compensation, for any customer of the
Company, (iii) contact or otherwise communicate with any Protected Customer
(regardless of whether the Executive or the Protected Customer initiates such
contact or communication), if the nature of the contact or communication or the
method employed would have a natural consequence of being understood as a
solicitation of Competitive Services, (iv) influence or attempt to

 

7

--------------------------------------------------------------------------------


 

influence any Protected Customer to divert its business to any individual,
partnership, firm, corporation or other entity then in competition with the
business of the Company or any subsidiary or affiliate of the Company or
(v) influence or attempt to influence, directly or indirectly, suppliers of the
Company not to do business with the Company or to reduce the extent of their
business relationship with the Company.   For purposes of this Agreement and
notwithstanding any other agreement between the Executive and the Company:
“Competitive Services” means technical and logistics services and related rental
equipment to oil and gas exploration and production companies, and down hole
completion and cementation rental and services; “Competitor” means any person or
entity engaged in Competitive Services for products that are, or are intended to
be, provided in the Protected Area. “Protected Area” means North Dakota,
Montana, South Dakota, Wyoming, Colorado, Utah, Oklahoma, Texas, New Mexico,
Louisiana, Arkansas, Pennsylvania, West Virginia, and Ohio; and “Protected
Customer” means any Company customer with whom the Executive communicated and/or
as to whom the Executive reviewed any confidential or proprietary information as
a result of the Executive’s employment with the Company within the preceding
twelve (12) months prior to the Executive’s Termination Date; or

 

(b)                                 directly or indirectly contact for the
purpose of soliciting employment, or solicit, employ or otherwise engage any
Personnel of the Company to leave their employment with the Company to work for
any other business, individual, company, firm, corporation, or other entity,
except where such actions are taken within the course and scope of the
Executive’s employment with the Company; provided, however, that the foregoing
restrictions and prohibitions will not apply to advertisements in newspapers or
other widely distributed publications, media, or mail, including Internet
websites.  For purposes of this Agreement, “Personnel of the Company” include
each individual who was retained by the Company as an employee, consultant or
contractor to provide services for or on behalf of the Company.

 

The Company and the Executive have attempted to limit the Executive’s right to
compete with the Company and solicit employees and customers only to the extent
necessary to protect the Company from unfair competition.  However, should a
court of competent jurisdiction determine that the scope of any covenant
contained in this Agreement exceed the maximum restrictiveness deemed reasonable
and enforceable, the parties intend a court of competent jurisdiction should
reform and modify such covenant to the minimum extent necessary so that it is
enforceable to the maximum extent permitted by applicable law and under the
circumstances existing at that time.

 

6.                                      Extension of the Restricted Period.  If
the Executive breaches any provision of Section 5, the Executive agrees and
acknowledges that the Restricted Period shall be extended by the time period of
such breach.

 

7.                                      Remedies: Enforcement.  The Executive
agrees that the covenants set forth in Section 5 are necessary and reasonably
limited in scope and duration to protect the Company’s and its subsidiary’s
commercial interests, including, but not limited to, protection from unfair
competition, disparagement, misappropriation, disclosure or use of its
confidential information and/or trade secrets, and misuse or unauthorized use of
the Company’s or any of its subsidiaries’ work product/inventions.  The
Executive agrees

 

8

--------------------------------------------------------------------------------


 

and acknowledges that if the Executive violates any provision of Section 5 of
this Agreement, the Company will have an inadequate remedy at law and will
suffer continuing and irreparable injury to its business.  The Company shall be
entitled to enjoin the Executive from any breach or threatened breach of this
Agreement and other applicable injunctive or equitable relief (without obtaining
a bond or posting other security) and without the necessity of proving any
actual damage or that monetary damages would not afford it an adequate remedy. 
In addition, the Executive agrees and acknowledges that if the Executive
violates any provision of Section 5 of this Agreement, the Company will have the
right and remedy to require the Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received, directly or indirectly, by the Executive as a
result of any transactions constituting breach of any provision of Section 5 of
this Agreement.

 

8.                                      Clawback.  The Executive agrees and
acknowledges that if he materially breaches any of his obligations, duties, or
covenants set forth in Section 5 of this Agreement, the Company shall be
entitled to clawback the initial Company restricted stock grant (the Restricted
Stock Grant) and any of the Accelerated Restricted Stock, as well as any
proceeds the Executive has received for the sale of the Restricted Stock Grant
and/or the Accelerated Restricted Stock.  The Company’s remedies set forth in
this Section 8 are in addition to, and not in lieu of, any other remedies to
which the Company may be entitled.

 

9.                                      Amendments.  No amendment to this
Agreement or any schedule hereto shall be effective unless it is in writing and
signed by the Executive and the Company.

 

10.                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given when delivered
personally (or upon refusal to accept delivery) or sent by overnight mail or
three days after being mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

 

If to the Company, to it at:

 

KLX Energy Services Holdings, Inc.

1300 Corporate Center Way

Wellington, FL 33414

Attention:  Corporate Secretary

 

If to the Executive, to him at:

 

The address (or to the facsimile number) shown
in the books and records of the Company.

 

11.                               Entire Agreement.  This Agreement, the 2018
Proprietary Rights Agreement and the Restrictive Covenant Agreement constitute
the entire agreement among the parties hereto pertaining to the subject matter
hereof and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties, including
but not limited to the Prior Agreement.  The non-solicitation and
non-competition provisions in this Agreement, and those in (i) the 2018
Proprietary Rights Agreement and (ii) the Standard Member Restrictive Covenant

 

9

--------------------------------------------------------------------------------


 

Agreement, dated April 7, 2014 by and between the Executive and BEA Logistics
Services LLC (the Restrictive Covenant Agreement), in each case, shall be deemed
separate and distinct provisions and each of their respective terms and
applicable time periods shall run concurrently in accordance with their
respective terms for the benefit of the Company.  This Agreement, the 2018
Proprietary Rights Agreement and the Restrictive Covenant Agreement shall each
be governed by the choice-of-law provisions set forth in each respective
agreement.  Except as provided in this Section 11, to the extent the 2018
Proprietary Right Agreement is determined to be inconsistent with this
Agreement, the 2018 Proprietary Rights Agreement shall govern.

 

12.                               Headings.  The headings in this Agreement are
for convenience of reference only and shall not alter or otherwise affect the
meaning hereof.

 

13.                               Counterparts.  This Agreement may be executed
in multiple counterparts (each of which is to be deemed original for all
purposes).  This Agreement may also be executed by delivery by facsimile or
electronic mail of an executed counterpart of this Agreement.  The parties
hereto agree that the signature of any party transmitted by facsimile with
confirmation of transmission or by electronic mail shall have binding effect as
though such signature were delivered as an original.

 

14.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws (other than the conflict
of laws rules) of the State of Delaware.

 

15.                               Withholding.  All payments made by the Company
under this Agreement shall be reduced by any tax or other amounts required to be
withheld by the Company under applicable law.

 

16.                               Section 409A.

 

(a)                                 If any amounts that become due under
Sections 3 or 4 of this Agreement constitute “nonqualified deferred
compensation” within the meaning of Section 409A, payment of such amounts shall
not commence until the Executive incurs a Separation from Service (as defined
below) if and only if necessary to avoid accelerated taxation or tax penalties
in respect of such amounts.

 

(b)                                 Notwithstanding any provision of this
Agreement to the contrary, if the Executive is a Specified Employee (as defined
below), he shall not be entitled to any payments upon a Separation from Service
until the earlier of (i) the date which is the first (1st) business day
following the date that is six (6) months after the Executive’s Separation from
Service for any reason other than death; or (ii) the Executive’s date of death. 
The provisions of this Section 16(b) shall only apply if required to comply with
Section 409A.

 

(c)                                  For purposes of this Agreement, “Separation
from Service” shall have the meaning set forth in Section 409A(a)(2)(A)(i) and
determined in accordance with the default rules under Section 409A.  “Specified
Employee” shall have the meaning set forth in Section 409A(a)(2)(B)(i), as
determined in accordance with the uniform methodology and procedures adopted by
the Company and then in effect.

 

10

--------------------------------------------------------------------------------


 

(d)                                 It is intended that the terms and conditions
of this Agreement comply with Section 409A.  If any provision of this Agreement
contravenes any regulations or Treasury guidance promulgated under Section 409A,
or could cause any amounts or benefits hereunder to be subject to taxes,
interest and penalties under Section 409A, the Company may, in its sole
discretion and without the Executive’s consent, modify the Agreement to:
(i) comply with, or avoid being subject to, Section 409A; (ii) avoid the
imposition of taxes, interest and penalties under Section 409A; and/or
(iii) maintain, to the maximum extent practicable, the original intent of the
applicable provision without contravening the provisions of Section 409A.  This
Section 16(d) does not create an obligation on the part of the Company to modify
this Agreement and does not guarantee that the amounts or benefits owed under
this Agreement will not be subject to interest and penalties under Section 409A.

 

(e)                                  Anything in this Agreement to the contrary
notwithstanding, no reimbursement payable to the Executive pursuant to any
provisions of this Agreement or pursuant to any plan or arrangement of the
Company covered by this Agreement shall be paid later than the last day of the
calendar year following the calendar year in which the related expense was
incurred, except to the extent that the right to reimbursement does not provide
for a “deferral of compensation” within the meaning of Section 409A.  No amount
reimbursed during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year.  The Executive may not liquidate or
exchange the right to reimbursement of such expenses for any other benefits.

 

17.                               Enforceability; Waiver.  The invalidity and
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of any other term or provision of this Agreement. 
The Executive’s or the Company’s failure to insist upon strict compliance with
any provision hereof or any other provision of this Agreement or the failure to
assert any right that the Executive or the Company may have hereunder, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.  Similarly, the waiver by any party hereto of a breach
of any provision of this Agreement by the other party will not operate or be
construed as a waiver of any other or subsequent breach by such other party.

 

18.                               Contract Modification.  Any provision of this
Agreement held to be invalid or unenforceable, shall be severed or rewritten,
and the remaining terms and provisions shall remain in full force and effect.  A
court shall rewrite any such provision to make it valid, lawful and enforceable
while still, to the maximum extent possible, achieving the spirit and intent of
the original provision.  A provision shall be invalidated and severed only if it
is impossible to revise it.

 

19.                               Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns.  This Agreement may be assigned by the
Company.  The Executive may not assign or delegate his duties under this
Agreement.

 

20.                               Survival.  The entitlement of the Executive
and the obligations of the Company pursuant to Section 4 and the entitlement of
the Company and the covenants, duties and obligations of the Executive pursuant
to Section 5, the 2018 Proprietary Rights

 

11

--------------------------------------------------------------------------------


 

Agreement and the Restrictive Covenant Agreement, shall each survive any
termination or expiration of this Agreement, or any termination or resignation
of the Executive’s employment, as the case may be.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amended
and Restated Employment Agreement as of the date first written above.

 

 

EXECUTIVE

 

 

 

/s/ Gary J. Roberts

 

 

 

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Its:

Senior Vice President and Chief Financial Officer

 

[Signature Page to Roberts Amended and Restated Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2018 Proprietary Rights Agreement

 

--------------------------------------------------------------------------------


 

KLX ENERGY SERVICES HOLDINGS, INC. 2018 PROPRIETARY RIGHTS AGREEMENT

 

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to KLX Energy Services Holdings, Inc. and/or any of
its subsidiaries or affiliated businesses (collectively the “Company”) during my
employment, consultancy, and/or tenure as an independent contractor with the
Company and thereafter.  I recognize that the Company is engaged in a continuous
program of research, development and production respecting its business, present
and future.  As part of my employment, consultancy, and/or tenure as an
independent contractor with the Company, I have certain obligations relating to
business, confidential and/or proprietary information of the Company, as well as
to inventions which I may develop during my employment, consultancy, and/or
tenure as an independent contractor with the Company.

 

I acknowledge and agree that:

 

1.                                      Agreement and Effective Date

 

This Agreement shall be effective on, the first day of my employment,
consultancy, and/or tenure as an independent contractor with the Company and
shall continue in effect throughout my employment, consultancy, and/or tenure as
an independent contractor (the “Agreement Period”).  As an inducement to, and in
consideration of, my acceptance and/or continuation of employment, consultancy,
and/or tenure as an independent contractor with the Company, and the Company’s
compensating me for services and extending to me certain other benefits of a
compensatory nature, but without any obligation on the Company’s part to
continue such employment, compensation or benefits for any specified period
whatsoever, I agree to protect, safeguard and maintain the integrity and
confidentiality of the Company’s valuable assets and legitimate business
interests in accordance with the terms and conditions set forth in this
Agreement.

 

2.                                      Confidentiality

 

2.1                               Permitted Use.  I will maintain in confidence
and will not disclose or use, either during or after the Agreement Period, any
“Proprietary Information”, whether or not in written form, except to the extent
required to perform my duties on behalf of the Company.

 

2.2                               Definition of Proprietary Information.  As
used in this Agreement, Proprietary Information means all of the following
materials and information that I use, receive, have access to, conceive or
develop or have used, received, conceived or developed, in whole or in part, in
connection with my employment, consultancy and/or tenure as an independent
contractor with the Company:

 

(i)                                     Written materials of the Company;

 

The names and information relating to customers and prospective customers of the
Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or

 

2

--------------------------------------------------------------------------------


 

services at any time, including contact persons, addresses and phone numbers,
their characteristics and preferences and types of services provided to or
received from those customers and prospective customers;

 

(ii)           The terms of various agreements between the Company and any third
parties, including without limitation, the terms of customer agreements, vendor
or supplier agreements, lease agreements, advertising agreements, fee
arrangements, terms of dealing and the like;

 

(iii)          Any data or database, trading algorithms or processes, or other
information compiled by the Company, including, but not limited to, customer
lists, customer information, information concerning the Company, or any business
in which the Company is engaged or contemplates becoming engaged, any company
with which the Company engages in business, any customer, prospective customer
or other person, firm or corporation to whom or which the Company has provided
goods or services or to whom or which any employee of the Company has provided
goods or services on behalf of the Company, or any compilation, analysis,
evaluation or report concerning or deriving from any data or database, or any
other information;

 

(iv)          All policies, procedures, strategies and techniques regarding the
services performed or products supplied by the Company or regarding the
training, marketing and sales of the Company, either oral or written.  The
Company’s internal corporate policies and practices related to its services,
price lists, fee arrangements and terms of dealings with customers or potential
customers or vendors.  Information relating to formulas, records, research and
development data, trade secrets, processes, other methods of doing business,
forecasts and business and marketing plans;

 

(v)           Any other information, data, know-how or knowledge of a
confidential or proprietary nature observed, used, received, conceived or
developed by me in connection with my employment, consultancy, and/or tenure as
an independent contractor by the Company, including but not limited to the
Company’s methodologies, price strategies, price lists, costs and quantities
sold, financial and sales information, including, but not limited to, the
Company’s financial condition, business interests, initiatives, objectives,
plans or strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, acquired companies, companies

 

3

--------------------------------------------------------------------------------


 

targeted for acquisition, funds or portfolio companies, including any “track
record” or other financial performance information or results;

 

(vi)          All other non-public information regarding the amount and nature
of the capital and assets owned or controlled by, or net worth of, the Company
and/or any of the Company’s shareholders, members, partners, employees or
investors; the investments made, directly or indirectly, by the Company
(including, but not limited to, any partnerships, corporations or other entities
in which the Company may invest and the assets which any of those entities
acquires); the expected or actual rates of return or holding periods of any
investment by the Company; the respective interest in any investment of any of
its shareholders, members, partners or investors or the manner in which those
interests are held; the identities of the other persons or entities who
participate in any investment made by the Company; and financial statements,
projections, budgets and market information;

 

(vii)         All discoveries, software (including, without limitation, both
source code and object code), models, drawings, photographs, specifications,
trademarks, formulas, patterns, devices, compilations and all other proprietary
know-how and technology, whether or not patentable or copyrightable, and all
copies and tangible embodiments of any of the foregoing, and that have been or
will be created for the Company by me, whether alone or with others;

 

(viii)        The Company’s inventions, products, research and development,
production processes, manufacturing and engineering processes, machines and
equipment, finances, customers, marketing, and production and future business
plans, information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

 

(ix)          “Trade Secrets”, which shall include, but not be limited to,
information regarding formulas, processes or methods that: (a) derive
independent economic value, actual or potential, from not being generally known
to or readily ascertainable by proper means, by other persons who can obtain
economic value from its disclosure or use; and (b) is the subject of reasonable
efforts by the Company to maintain its secrecy.  “Trade Secrets” shall also
include all other information or data that qualifies as a trade secret under
applicable law.

 

4

--------------------------------------------------------------------------------


 

3.                                      Inventions

 

3.1                               Definition of Inventions. As used in this
Agreement the term “Invention” means any new or useful art, discovery,
contribution, finding or improvement, whether or not patentable or
copyrightable, and all related know-how.  Inventions include, but are not
limited to, all designs, discoveries, formulas, processes, manufacturing
techniques, semiconductor designs, computer software, inventions, improvements
and ideas.

 

3.2                               Disclosure and Assignment of Inventions.

 

(i)                                     I will promptly disclose and describe to
the Company all Inventions which I may solely or jointly conceive, develop, or
reduce to practice during the Agreement Period (i) which relate, at the time of
conception, development or reduction to practice of the Invention, to the
Company’s business or actual or demonstrably anticipated research or
development, (ii) which were developed, in whole or in part, on the Company’s
time or with the use of any of the Company’s equipment, supplies, facilities or
Trade Secrets, or (iii) which resulted from any work I performed for the Company
(the “Company Inventions”).  I assign all my right, title and interest worldwide
in the Company Inventions and in all intellectual property rights based upon the
Company Inventions.  However, I do not assign or agree to assign any Inventions
relating in any way to the Company business or demonstrably anticipated research
and development which were made by me prior to my employment, consultancy,
and/or tenure as an independent contractor with the Company, which Inventions,
if any, are identified on Appendix “A” to this Agreement.  Appendix “A” contains
no confidential information.  I have no rights in any Inventions other than the
inventions specified in Appendix “A”.  If no such list is attached, I have no
such Inventions or I grant an irrevocable, nonexclusive, royalty-free, worldwide
license to the Company to make, use and sell Inventions developed by me prior to
my employment, consultancy, and/or tenure as an independent contractor with the
Company.

 

(ii)                                  I recognize that Inventions relating to my
activities while working for the Company and conceived or made by me, along or
with others, within one (1) year after termination of the Agreement Period may
have been conceived in significant part while I was retained by the Company. 
Accordingly, I agree that such Inventions shall be presumed to have been
conceived during my employment, consultancy, and/or tenure as an independent
contractor with the Company and assign such Inventions to the Company as a
Company Invention unless and until I have established the contrary.  I agree to
disclose promptly in writing to the Company all Inventions made or conceived by
me for one (1) year after the Agreement Period, whether or not I believe such

 

5

--------------------------------------------------------------------------------


 

Inventions are subject to this Agreement, to permit a determination by the
Company as to whether or not the Inventions should be the property of the
Company.  Any such information will be received in confidence by the Company.

 

3.3                               Nonassignable Inventions.  This Agreement does
not apply to an invention which qualifies fully as a nonassignable invention
under the laws of the State of Florida.

 

4.                                      Trade Secrets

 

4.1                               Use and Return of Proprietary Information and
Trade Secrets:

 

(i)                                     I agree that under no circumstance and
at no time shall any of the Proprietary Information and Trade Secrets be taken
from the Company’s premises unless critical to the performance of my duties as
an employee, consultant or independent contractor, as applicable, during the
Agreement Period and that under no circumstances and at no time shall any of the
Proprietary Information and Trade Secrets be duplicated, in whole or in part,
without the express written permission of the Company, which permission may be
granted or denied in the Company’s sole and absolute discretion;

 

(ii)                                  I agree that, upon termination of my
employment (if applicable) and/or tenure as an independent contractor with the
Company for any reason (regardless of whether or not the Company retains me as a
consultant) or at any other time upon the Company’s request, I shall return to
Company, without retaining any copies, all Proprietary Information and Trade
Secrets, as well as all other Company’s documents and other materials, which are
in my possession regardless of the form in which any such materials are kept;

 

(iii)          I covenant and agree that all right, title and interest in any
Proprietary Information and Trade Secrets shall be and shall remain the
exclusive property of the Company and shall be and hereby are vested and
assigned by me to the Company.  I agree to promptly disclose to the Company all
Proprietary information and Trade Secrets developed in whole or in part by me
within the scope of this Agreement.  In relation to my employment, consultancy,
and/or tenure as an independent contractor or the performance of this
Agreement, I have created or may create certain work product for the Company
that may be copyrighted or copyrightable under the laws of the United States. 
To the extent that any such work product is created, I will be considered to
have created a Work Made for Hire as defined in 17 U.S.C. § 101, and the Company
shall have the sole right to the copyright.  In the event that any such work
product created by me does not qualify as a Work Made

 

6

--------------------------------------------------------------------------------


 

for Hire, I hereby assign the copyright and all rights, throughout the world, in
and to the work product to the Company, as provided for in paragraph (v) below. 
I agree to turn over to the Company all physical manifestations of the
Proprietary Information and Trade Secrets in my possession or under my control
at the request of the Company;

 

(iv)                              I acknowledge that all documents, in hard copy
or electronic form, received, created or used by me in connection with my
employment, consultancy, and/or tenure as an independent contractor with the
Company are and will remain the property of the Company.  I agree to return all
such documents (including all copies) promptly upon the termination of my
employment, consultancy, and/or tenure as an independent contractor, certify
that no other documents remain, and agree that, during or after my employment,
consultancy, and/or tenure as an independent contractor, I will not, under any
circumstances, without the written consent of the Company, disclose those
documents to anyone outside the Company or use those documents for any purpose
other than the advancement of the Company’s interests;

 

(v)                                 I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the work product (including Proprietary Information and/or Trade
Secrets) and any rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company shall deem proper or necessary in
order to apply for, register, obtain, maintain, defend, and enforce such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such work
product and any rights relating thereto, and testifying in a suit or other
proceeding relating to such work product and any rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of this Agreement.  In connection with my execution of this
Agreement, I hereby irrevocably grant to the Company an irrevocable power of
attorney designating and appointing the Company’s duly authorized officer as my
agent and attorney in fact, should I become unable because of my mental or
physical incapacity or for any other reason, to sign any documents with respect
to any work product including, without limitation, permitting the Company to
apply for or pursue any application for any United States or foreign patents or
copyright registrations covering such work product.  In connection with such
power of

 

7

--------------------------------------------------------------------------------


 

attorney, I permit the agent to act for and on my behalf and stead to execute
and file any papers, oaths and to do all other lawfully permitted acts with
respect to such work product with the same legal force and effect as if executed
or done by me.

 

4.2                               Defense of Trade Secrets Act.  Notwithstanding
anything to the contrary, I understand and acknowledge that the Company has
informed me that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for (i) the disclosure of a trade
secret that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (ii) the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding if
such filing is made under seal. Additionally, notwithstanding anything to the
contrary, I understand and acknowledge that the Company has informed me that an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to a court order.

 

5.                                      Competitive Employment

 

5.1                               Prohibited Competitive Activities.  During the
Agreement Period, including any extensions thereof (as applicable), I agree that
I will not directly or indirectly own, manage, work for, provide services to,
obtain financial interest in, control or participate in the ownership,
management or control of, or be employed or engaged by or otherwise affiliated
or associated as a consultant, director, agent, independent contractor or
otherwise with any other corporation, partnership, proprietorship, firm,
association or other entity that is engaged in any manner in the business of the
Company.

 

5.2                               Other Prohibited Activities.  I further agree
that during the same period I will not directly or indirectly own, manage, work
for, provide services to, obtain financial interest in, control or participate
in the ownership, management or control of, or be employed or engaged by or
otherwise affiliated or associated as a consultant, director, agent, independent
contractor or otherwise with any business entity that is not engaged in the
business of the Company in any market in which the Company conducts business or
provides services where such other business entity could utilize or gain a
business or economic advantage through the use of Proprietary Information, Trade
Secrets, my training by the Company, my relationship with the Company’s
customers, suppliers, vendors, clients or investors or prospective customers,
suppliers, vendors, clients or investors or the Company’s goodwill.

 

5.3                               Permitted Investment Activity.  I may make
passive investments in publicly traded entities not to exceed 3% of the
outstanding voting securities of such public entity, provided, however, that
such investment do not prevent me from abiding by this Agreement, including this
Paragraph 5.

 

8

--------------------------------------------------------------------------------


 

6.                                      Non-solicitation

 

During the Agreement Period and for a period of two (2) years thereafter, I will
not solicit or encourage, or cause others to solicit or encourage, any
employees, suppliers, vendors, or consultants of/to the Company to terminate
their employment or other relationship, as applicable, with the Company.

 

7.                                      Acts to Secure Proprietary Rights

 

I agree to perform, during and after the Agreement Period, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company’s
expense, in perfecting and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Company Inventions.  Such acts may include,
but are not limited to, execution of documents and assistance or cooperation in
the registration and enforcement of applicable patents and copyrights or other
legal proceedings.

 

8.                                      No Conflicting Obligations

 

My performance of this Agreement does not and will not breach any agreement to
keep in confidence proprietary information, knowledge or data acquired by me
prior to my employment, consultancy, and/or tenure as an independent contractor
with the Company.  I will not disclose, induce, or permit the Company to, either
directly or indirectly, use, any confidential or proprietary information or
material belonging to any previous employer or other person or entity.  I am not
a party to any other agreement that will interfere with my full compliance with
this Agreement.  I will not enter into any agreement, whether written or oral,
conflicting with the provisions of this Agreement.

 

9.                                      Whistleblowing

 

Nothing in this Agreement or any other agreement between you and the Company
shall be interpreted to limit or interfere with your right to report good faith
suspected violations of law to applicable government agencies, including the
Equal Employment Opportunity Commission, National Labor Relation Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other applicable federal, state or local governmental agency,
in accordance with the provisions of any “whistleblower” or similar provisions
of local, state or federal law.  You may report such suspected violations of
law, even if such action would require you to share the Company’s Proprietary
Information or Trade Secrets with the government agency, provided that any such
Proprietary Information is protected to the maximum extent permissible and any
such information constituting Trade Secrets is filed only under seal in
connection with any court proceeding.  Lastly, nothing in this Agreement or any
other agreement between you and the Company will be interpreted to prohibit you
from collecting any financial incentives in connection with making such reports
nor to require you to notify or obtain approval by the Company prior to making
such reports to a government agency.

 

9

--------------------------------------------------------------------------------


 

10.                               Survival

 

Notwithstanding the termination of the Agreement Period, this Agreement shall
survive such termination and continue in accordance with its terms and
conditions.  Unless provided otherwise in a written contract with the Company,
this Agreement does not in any way restrict my right or the right of the Company
to terminate my employment, consultancy, and/or tenure as an independent
contractor at any time, for any reason or for no reason.

 

11.                               Specific Performance

 

A breach of any of the promises or agreements contained herein will result in
irreparable and continuing damage to the Company for which there will be no
adequate remedy at law, and the Company shall be entitled to injunctive relief
and/or a decree for specific performance, and such other relief as may be proper
(including monetary damages, if appropriate).

 

12.                               Waiver

 

The waiver by the Company of a breach of any provision of this Agreement by me
will not operate or be construed as a waiver of any other or subsequent breach
by me.

 

13.                               Severability

 

If any part of this Agreement is found invalid or unenforceable, that part will
be amended to achieve as nearly as possible the same economic effect as the
original provision and the remainder of this Agreement will remain in full
force.

 

14.                               Governing Law

 

This Agreement will be governed by and construed in accordance with the laws
(other than the conflict of laws rules) of the State of Florida.

 

15.                               Entire Agreement

 

Except for any employment agreement between the Company and me, if applicable,
this Agreement and the Exhibits to this Agreement constitute the entire
agreement between the parties relating to this subject matter and supersede all
prior or simultaneous representations, discussions, negotiations and agreements,
whether written or oral, except for prior proprietary rights agreements which
shall for the period prior to the effective date of this agreement be deemed to
be in addition to, and not in lieu of, this Agreement for such prior period. 
This Agreement may be amended or modified only with the written consent of both
me and the Company.  No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

 

16.                               Assignment

 

This Agreement may be assigned by the Company.  I may not assign or delegate my
duties under this Agreement without the Company’s prior written approval.  This
Agreement shall be binding upon my hairs, successors and permitted assignees.

 

10

--------------------------------------------------------------------------------


 

Date:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

Signature Page to the Proprietary Rights Agreement

 

--------------------------------------------------------------------------------


 

Appendix A to the 2018 Proprietary Rights Agreement

 

--------------------------------------------------------------------------------